Citation Nr: 1821919	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for extrinsic asthma.

2.  Entitlement to service connection for a respiratory disability, to include asthma.

3.  Entitlement to service connection for residuals of sling palsy, left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested and was scheduled for a videoconference Board hearing at his local RO, but has since cancelled the request.

As discussed below, the Board is reopening the asthma claim.  Based on the medical evidence of record, the Board finds it appropriate to then recharacterize the Veteran's claim for asthma to a respiratory disability, to include asthma, and the Veteran's claim for left arm "sling palsy" to residuals of sling palsy, left upper extremity.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issues of service connection for a respiratory disability, to include asthma, and service connection for residuals of sling palsy, left upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In an April 1979 rating decision, service connection for extrinsic asthma was denied by the RO; the Veteran did not appeal the decision.

2.  The evidence received since the April 1979 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for extrinisic asthma.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision denying service connection for extrinsic asthma is final and binding.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the claim for service connection for extrinsic asthma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II.  New and Material Evidence for Extrinsic Asthma

In the April 1979 rating decision, the Veteran was denied service connection for asthma on the basis that the disability preexisted service and was not aggravated by service.  The Veteran did not appeal and the decision became final.

The RO received the Veteran's petition to reopen the asthma claim in December 2009.  The RO initially denied reopening the claim in its April 2010 rating decision.  Then, the RO later reopened the claim in its September 2017 supplemental statement of the case, based on evidence in the April 2012 VA examination.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

The Board is required to consider the question of whether new and material evidence has been received subsequent to final rating decision to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in November 2011.  During the hearing, the Veteran testified that he had his first asthma episode during the gas mask training in boot camp, where he felt his air was completely cut off.  He would also experience asthma symptoms during his PT runs.  See, generally, November 2011 DRO hearing transcript.

In a February 2013 statement, the Veteran described instances which would trigger an asthma episode, such as chemical weapons training, daily runs, and dust and debris kicked up by from operating vehicles in rough terrain.

The Board finds the Veteran is competent to report the events that occurred in service, as well as observable symptoms of his respiratory disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's statements credible, as they have been consistent with and are supported by his service treatment records.  Id. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds the Veteran's statements are material in that they relate to the unestablished element of aggravation in service of his disability.  The Veteran is competent to report observable symptoms during service.  Therefore, the petition to reopen the claim for a respiratory disability, to include asthma, is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for extrinsic asthma, and the claim to reopen is granted.


REMAND

The Board finds that this appeal must be remanded to further develop the claim.

The Board finds that a new VA examination is necessary for the Veteran's claim for a respiratory disability, to include asthma.  The Veteran was afforded a VA examination in April 2012.  However, the Board finds the April 2012 opinion inadequate because it does not reflect adequate consideration of the Veteran's lay statements during the November 2011 DRO hearing.  Furthermore, the Veteran provided additional statements after the April 2012 VA examination.  Lay testimony is competent to report the events that occurred in service, as well as observable symptoms.  Id.  

In addition, when assessing claims of aggravation in service, the presumption of soundness is potentially raised.  This states that a veteran "will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service."  38 C.F.R. § 3.304(b).  See also 38 U.S.C. § 1111.  A presumption of soundness analysis under 38 U.S.C. § 1111 arises when there is a manifestation during service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  A veteran's report of a preexisting condition does not constitute evidence that such did in fact preexist service.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Supporting medical evidence is needed to establish the presence of a preexisting condition.  Crowe v. Brown, 7 Vet. App. 238 (1994).

For these reasons, the Veteran's claim must be remanded for a new VA medical opinion.

Regarding the claim for service connection for residuals of sling palsy, left upper extremity, the Board finds that a VA examination is necessary.  Under McClendon v. Nicholson, 20 Vet. App. 79 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

The Veteran's VA treatment records show that the Veteran has sought medical treatment for bilateral shoulder pain since January 2009.  He complained of ongoing shoulder pain for 8 months without a preceding injury.  The Veteran has continued to receive medical treatment at the VA, although no official diagnosis has been made as to his shoulder condition.  The Veteran testified during the November 2011 DRO hearing that his left arm fell asleep during rifle range training when the drill instructor tightened his rifle sling too tight.  The Veteran's service treatment records note an entry of the Veteran seeking medical attention for "sling palsy."  Although the Veteran stated at the November 2011 DRO hearing that his shoulder started to bother him eight years prior, he stated that the sharp pain and tingling in his shoulder is similar to what he experienced in service.  However, there is insufficient medical evidence for the Board to properly adjudicate the claim.

For these reasons, a VA examination and medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any updated outstanding treatment records pertinent to the Veteran's claim for service connection for a respiratory disability, to include asthma.

2.  After all available records have been associated with the claims file to the extent possible, arrange to have the claims file reviewed by an appropriately qualified health care professional to determine the nature and etiology of any respiratory disability, to include asthma.  The entire claims file, including a copy of this remand, should be made available to, and be reviewed by, the VA examiner.

The VA examiner is then specifically requested to offer the following opinions:

a)  Does the Veteran have a current respiratory disease, including asthma?  If so, please identify the respiratory disability.

b)  Does the Veteran have a medically determined diagnosis for a respiratory disability that preexisted his time in service?  

i)  If yes, is it least as likely as not (50 percent or greater probability) that the respiratory disability was permanently worsened by service beyond its natural progress?

ii)  If no, is it at least as likely as not (50 percent or greater probability) that the respiratory disability was caused by or incurred in service?

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

3.  After all available records have been associated with the claims file to the extent possible, arrange to have the claims file reviewed by an appropriately qualified health care professional to determine the nature and etiology of any left upper extremity disability, including residuals of sling palsy.  The entire claims file, including a copy of this remand, should be made available to, and be reviewed by, the VA examiner.

The VA examiner is then specifically requested to offer the following opinions:

a)  Does the Veteran have a current, medically determined diagnosis for a left upper extremity disability?  Identify any such disability, including the Veteran's claimed residuals of sling palsy.

b)  If so, is it at least as likely as not (50 percent or greater probability) that the left upper extremity disability was caused by or incurred in service, to include residuals of sling palsy?

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

4.  After completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


